UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1162



In re: CAMERON SETH CRAWFORD, a/k/a Cameron G,

                    Petitioner.


               On Petition for Writ of Mandamus. (5:14-cr-00164-BO-1)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Cameron Seth Crawford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cameron Seth Crawford petitions for a writ of mandamus seeking an order to

compel the Government to file a motion. We conclude that Crawford is not entitled to

mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018). Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Crawford is not available by way of mandamus, as Crawford

must first seek relief in the district court. Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for a writ of mandamus. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2